                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


HABLI R., LLC                                    :      CIVIL ACTION NO. 2:19-CV-662

VERSUS                                           :      JUDGE JAMES D. CAIN, JR.

NATIONWIDE MUTUAL                                :      MAGISTRATE JUDGE KAY
INSURANCE CO., ET AL.


                                          JUDGMENT

       For the reasons stated in the Report and Recommendation [doc. 36] of the Magistrate

Judge previously filed herein, determining that the findings are correct under applicable law, and

noting the lack of objections to the Report and Recommendation in the record;

       IT IS ORDERED that Louisiana Companies, Inc. be DISMISSED WITHOUT

PREJUDICE.

       THUS DONE AND SIGNED in Chambers this 30th day of December, 2019.


                        ________________________________________
                                   JAMES D. CAIN, JR.
                           UNITED STATES DISTRICT JUDGE
